Matter of County of Monroe (Civil Serv. Empls. Assn., Inc., Local 828, Unit 7423) (2018 NY Slip Op 04500)





Matter of County of Monroe (Civil Serv. Empls. Assn., Inc., Local 828, Unit 7423)


2018 NY Slip Op 04500


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


823 CA 18-00136

[*1]IN THE MATTER OF ARBITRATION BETWEEN COUNTY OF MONROE, PETITIONER-APPELLANT, AND CIVIL SERVICE EMPLOYEES ASSOCIATION, INC., LOCAL 828, UNIT 7423, RESPONDENT-RESPONDENT.


HARRIS BEACH PLLC, PITTSFORD (KARLEE S. BOLANOS OF COUNSEL), FOR PETITIONER-APPELLANT. 
DAREN J. RYLEWICZ, CIVIL SERVICE EMPLOYEES ASSOCIATION, INC., ALBANY (JENNIFER C. ZEGARELLI OF COUNSEL), FOR RESPONDENT-RESPONDENT.

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered March 20, 2017 in a proceeding pursuant to CPLR article 75. The order and judgment, among other things, granted respondent's cross motion to compel arbitration. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court